Title: From Thomas Jefferson to James Lewis, 22 November 1808
From: Jefferson, Thomas
To: Lewis, James


                  
                     Sir 
                     
                     Washington Nov. 22. 08.
                  
                  I have recieved your letter of the 15th. and by this post desire mr Bacon to let you take roots from the rose bush you mention as also to have you furnished with one pair of the East India fowls. our stock will not afford more & we have constant applications from other quarters. I wish you a pleasant journey and prosperous establishment in your new residence & salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               